272 S.W.3d 266 (2008)
Elizabeth EISENBERG, Plaintiff/Appellant,
v.
Barnet M. McKEE and Brad Goss, Defendants/Respondents.
No. ED 90612.
Missouri Court of Appeals, Eastern District, Division One.
September 30, 2008.
Application for Transfer to Supreme Court Denied November 13, 2008.
Application for Transfer Denied January 27, 2009.
John T. Ahlquist, Law Office of John T. Ahlquist, LLC, St. Louis, MO, for appellant.
JoAnn T. Sandifer, Jeffrey D. Sigmund, Giuseppe S. Giardina, Husch Blackwell Sanders LLP, and Douglas P. Dowd, Dowd & Dowd, P.C., St. Louis, MO, for respondents.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.


*267 ORDER

PER CURIAM.
Elizabeth Eisenberg (Eisenberg) appeals from the trial court's Order and Judgment, which granted the Joint Motion for Summary Judgment, filed by Brad Goss and Barnet M. McKee, and found that the Agreement and Mutual Release signed by Eisenberg bars Eisenberg's cause of action for legal malpractice against them. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).